13-2488-cv
     Shiu v. New Peking Taste, Inc., et al.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 26th day of March, two thousand fourteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                ROSEMARY S. POOLER,
 8                              Circuit Judges,
 9                CHRISTINA REISS,
10                              District Judge.*
11
12       - - - - - - - - - - - - - - - - - - - -X
13       Man Wei Shiu, Dan Feng Lin, on behalf
14       of themselves and others similarly
15       situated,
16
17                    Plaintiffs-Appellees,
18
19                    -v.-                                               13-2488
20
21       Jung & Associates Law Office P.C.,
22
23                    Appellant,


                *
               Chief Judge Christina Reiss, of the United States
         District Court for the District of Vermont, sitting by
         designation.
                                                  1
 1   New Peking Taste Inc., DBA New Peking
 2   Taste Restaurant, Gen Xu Shu, Xiao
 3   Mei Wang, John Doe, Jane Doe, ABC
 4   Corporation,
 5
 6            Defendants.**
 7   - - - - - - - - - - - - - - - - - - - -X
 8
 9   FOR APPELLANT:             ISAIAH F. SHOTKIN, New York, New
10                              York.
11
12   FOR APPELLEES:             THOMAS HSIEH CHIH KUNG (Benjamin
13                              B. Xue, on the brief), Xue &
14                              Associates, P.C., New York, New
15                              York.
16
17
18        Appeal from an order of the United States District
19   Court for the Eastern District of New York (Garaufis, J.).
20
21        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
22   AND DECREED that the order of the district court be
23   AFFIRMED.
24
25        The law firm Jung & Associates Law Office P.C. (the
26   “Jung Firm”) appeals from an order of the United States
27   District Court for the Eastern District of New York
28   (Garaufis, J.), which imposed the costs of several court
29   conferences jointly and severally on the Jung Firm pursuant
30   to Fed. R. Civ. P. 16(f). The court determined, based on
31   the Report and Recommendation of Magistrate Judge Roanne
32   Mann, that those conferences had been rendered meaningless
33   due to the dereliction of the Jung Firm (as well as other
34   attorneys purportedly from the law firm of Neiman, Wang &
35   Associates P.C.). We assume the parties’ familiarity with
36   the underlying facts, the procedural history, and the issues
37   presented for review.
38
39        We review the imposition of Rule 16(f)   sanctions for
40   abuse of discretion. See Ashlodge, Ltd. v.    Hauser, 163 F.3d
41   681, 683 (2d Cir. 1998), abrogated on other   grounds by
42   Cunningham v. Hamilton Cnty., 527 U.S. 198,   210 (1999).


         **
            The Clerk of the Court is directed to amend the
     caption as set forth above.
                                  2
 1   Upon reviewing the record, we conclude that the district
 2   court acted well within its discretion in imposing sanctions
 3   on the Jung Firm. The Jung Firm failed to adequately
 4   supervise attorney Lydia Celis, who was of counsel to the
 5   Jung Firm and whose misconduct in this case is not
 6   contested.
 7
 8        Finding no merit in the Jung Firm’s arguments, we
 9   hereby AFFIRM the order of the district court.
10
11                              FOR THE COURT:
12                              CATHERINE O’HAGAN WOLFE, CLERK
13




                                  3